UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6239


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CALVIN MCCROREY, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:98-cr-01186-JFA-11)


Submitted:    April 23, 2009                  Decided:   May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin McCrorey, Jr., Appellant Pro Se.    Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Calvin     McCrorey,       Jr.,          appeals    from     the     district

court’s order denying his motion to reduce his sentence under 18

U.S.C. § 3582(c)(2) (2006).              We have reviewed the record and

find   no    reversible      error.      Accordingly,            we     affirm    for   the

reasons stated by the district court.                           See United States v.

McCrorey,     No.      0:98-cr-01186-JFA-11             (D.S.C.       Jan.     28,    2009)

(noting     that    McCrorey’s      Sentencing          Guidelines      range     remained

unchanged     after     Amendment      706       to    the    Sentencing        Guidelines

because his statutory maximum sentence was below his guidelines

sentencing     range).        See     U.S.        Sentencing       Guidelines        Manual

§ 5G1.1(a)     (2008)     (noting      that       where      statutorily        authorized

maximum     sentence    is   less     than       the   minimum     of    the    applicable

guidelines range, the maximum sentence shall be the guidelines

range).     We dispense with oral argument as the facts and legal

contentions are adequately addressed in the materials before the

court and argument would not aid the decisional process.


                                                                                  AFFIRMED




                                             2